DETAILED ACTION

Applicant’s response filed on 03/23/2021 has been fully considered. Claims 1-4, 6-10, and 12-20 are pending. Claims 1-4, 6-10, and 12-20 are amended. Claims 2 and 15-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites “composition of according to” in line 1, which is grammatically incorrect. The Office suggests that Applicant change this to “composition according to” or “composition of”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the outdoor application and epoxy resin composition comprising utilization in a temperature range not below -40°C and not above +70°C, a humidity up to 100%, a UV index up to 11, and/or a salinity of the ambient air up to 200000 microSiemens/cm without cracking” in lines 11-13, which is indefinite because it is unclear how it limits the “epoxy resin composition” recited in lines 1 and 2 because “utilization” is not an ingredient, but is a process step or process condition. An “epoxy resin composition” cannot comprise a process step or process condition. For further examination of the claims, this limitation is interpreted as “the outdoor application comprising utilization in a temperature range not below -40°C and not above +70°C, a humidity up to 100%, a UV index up to 11, and/or a salinity of the ambient air up to 200000 microSiemens/cm without cracking”.
Claim 12 recites the limitation “the epoxy resin composition comprises utilization in at least one of: in medium and/or high-voltage insulations for outdoor environments, support insulators, current and voltage transformers and sensors, bushings, as impregnating resins, for outdoor insulators associated with high-voltage lines, in long-rods, in composite and cap-type insulators, in base insulators, in the production of insulators associated with outdoor power switches, in measuring transducers, in lead-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakane (WO 2014/061648 A1, US 2015/0232620 A1 is English language equivalent and is used for citation).
Regarding claim 1, Sakane teaches a curable resin composition in an electrical insulating material [0090], wherein the curable resin composition comprises an alicyclic epoxy compound and a cationic curing agent [0014], wherein the alicyclic epoxy compound is a compound having at least one or more aliphatic ring (alicyclic) structures and one or more epoxy groups in the molecule (in one molecule) [0043], wherein the cationic curing agent is a compound having the function of allowing the curing reaction (cationic polymerization reaction) of a cationically polymerizable compound (particularly the alicyclic epoxy compound) to proceed [0065], wherein the cationic curing agent 3 amine complex and a blocked super acid, the “X” in BX3 standing for a halogenide, the amount of at least one of the BX3 amine complex and the blocked super acid based on a specified application of the epoxy resin composition; wherein the epoxy resin composition is substantially anhydride-free such that any amount of anhydride in the epoxy resin composition does not contribute to hardening of the epoxy resin composition. The phr is based on the following calculations: 0.01 / (100 + 40 + 0.01) * 100 = 0.007; and 15 / (100 + 15 + 1) * 100 = 13.

Sakane does not teach a specific embodiment wherein the catalyst system comprises a BX3 amine complex and a blocked super acid, the “X” in BX3 standing for a 3 amine complex and a blocked super acid, the “X” in BX3 standing for a halogenide as claimed. One of ordinary skill in the art would have been motivated to do so because Sakane teaches that the cationic curing agent optionally is a complex of a Lewis acid and base [0066] that is a boron trifluoride-organic amine complex or a boron trichloride-dimethyloctylamine complex [0067], a cationic catalyst [0065] that is a hexafluoroantimonate salt [0070], or two or more cationic curing agents in combination [0065], that the boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex is beneficial for being a complex of a Lewis acid and base that dissociates at high temperature to produce a Lewis acid [0067], that the hexafluoroantimonate salt is beneficial for being a cationic catalyst that generates a cationic species by ultraviolet irradiation [0070], and that generating a cationic species by being subjected to ultraviolet irradiation or heat treatment is beneficial for initiating polymerization of a cationically polymerizable compound, particularly the alicyclic epoxy compound [0065], which means that selecting a combination of Sakane’s boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex and Sakane’s hexafluoroantimonate salt as Sakane’s cationic curing agent would have been beneficial for providing Sakane’s curable resin composition with the ability to initiate 
The limitation wherein the epoxy resin composition is an epoxy resin composition in an outdoor application of an electrical insulation, the outdoor application and epoxy resin composition comprising utilization in a temperature range not below -40°C and not above +70°C, a humidity up to 100%, a UV index up to 11, and/or a salinity of the ambient air up to 200000 microSiemens/cm without cracking is interpreted as being an intended use for the epoxy resin composition. The epoxy resin composition that is rendered obvious by Sakane is capable of performing the intended use because Sakane renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition as explained above. Also, Sakane teaches that the curable resin composition is used in an application that is electrical insulating materials [0090]. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).  Furthermore, the instant application recites that the present invention provides the use of an epoxy resin composition which is curable (in particular homopolymerizable) in the presence of a catalyst in a small concentration (0.5-5 phr), shows cracking resistance at low temperatures [0015], that the anhydride-free epoxy resin compositions used in embodiments described herein withstand cracking at low temperatures without using anhydrides [0017], that if cracking at low temperatures is regarded, the BX3 amine complex may be present in an amount of about 2 phr in the epoxy composition used in embodiments described herein [0036], that he blocked super acids may be present between about 0.5 phr and about 5 phr in 
Regarding claim 3, Sakane teaches that the curable resin composition comprises an alicyclic epoxy compound and a cationic curing agent [0014], wherein the cationic curing agent optionally is a complex of a Lewis acid and base [0066] that is boron trichloride-dimethyloctylamine complex [0067], a cationic catalyst [0065] that is a hexafluoroantimonate salt [0070], or two or more cationic curing agents in combination [0065], which optionally reads on the limitation wherein the BX3 amine complex is a N,N-dimethyl-octyl amino complex of boron trichloride or derivatives of a N,N-dimethyl-octyl amino complex of boron trichloride as claimed.
Sakane does not teach a specific embodiment wherein the BX3 amine complex is a N,N-dimethyl-octyl amino complex of boron trichloride or derivatives of a N,N-dimethyl-octyl amino complex of boron trichloride. Before the effective filing date of the 3 amine complex is a N,N-dimethyl-octyl amino complex of boron trichloride or derivatives of a N,N-dimethyl-octyl amino complex of boron trichloride as claimed. One of ordinary skill in the art would have been motivated to do so because Sakane teaches that the cationic curing agent optionally is a complex of a Lewis acid and base [0066] that is a boron trichloride-dimethyloctylamine complex [0067], a cationic catalyst [0065] that is a hexafluoroantimonate salt [0070], or two or more cationic curing agents in combination [0065], that the boron trichloride-dimethyloctylamine complex is beneficial for being a complex of a Lewis acid and base that dissociates at high temperature to produce a Lewis acid [0067], that the hexafluoroantimonate salt is beneficial for being a cationic catalyst that generates a cationic species by ultraviolet irradiation [0070], and that generating a cationic species by being subjected to ultraviolet irradiation or heat treatment is beneficial for initiating polymerization of a cationically polymerizable compound, particularly the alicyclic epoxy compound [0065], which means that selecting a combination of Sakane’s boron trichloride-dimethyloctylamine complex and Sakane’s hexafluoroantimonate salt as Sakane’s cationic curing agent would have been beneficial for providing Sakane’s curable resin composition with the ability to initiate polymerization of Sakane’s alicyclic epoxy compound by ultraviolet irradiation, heat treatment, or a combination thereof.
Regarding claim 4, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to 
Regarding claim 6, Sakane teaches that the cationic curing agent optionally is a complex of a Lewis acid and base [0066] that is a boron trifluoride-organic amine complex or a boron trichloride-dimethyloctylamine complex [0067], a cationic catalyst [0065] that is a hexafluoroantimonate salt [0070], or two or more cationic curing agents in combination [0065], wherein the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy group contained in the curable resin composition, 1 to 40 parts by weight of a radical polymerizable compound based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in the curable epoxy resin composition, and 0.01 to 15 parts by weight of the cationic curing agent [0014], which reads on the limitation wherein the content of the BX3 amine complex in the composition is up to 13 phr. The phr is based on the following calculation: 15 / (100 + 15 + 1) * 100 = 13.
Sakane does not teach a specific wherein the content of the BX3 amine complex in the composition is between 1.5 and 3 phr. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Sakane’s boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex and Sakane’s hexafluoroantimonate salt as Sakane’s 
Sakane does not teach a specific wherein the content of the BX3 amine complex in the composition is between 1.5 and 3 phr. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by weight of Sakane’s cationic curing agent based on 100 parts by weight of Sakane’s curable resin composition to be from 0.5 to 5 parts by weight based on 100 3 amine complex in the composition is between 1.5 and 3 phr as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing heat resistance, light resistance, and transparency of a cured product of Sakane’s curable resin composition because Sakane teaches that the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy group contained in the curable resin composition, 1 to 40 parts by weight of a radical polymerizable compound based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in the curable epoxy resin composition, and 0.01 to 15 parts by weight of the cationic curing agent [0014], that by using the cationic curing agent within the above range, a cured product having excellent heat resistance, light resistance, and transparency can be obtained [0073], that the cationic curing agent optionally is a complex of a Lewis acid and base [0066] that is a boron trifluoride-organic amine complex or a boron trichloride-dimethyloctylamine complex [0067], a cationic catalyst [0065] that is a hexafluoroantimonate salt [0070], or two or more cationic curing agents in combination [0065], that the boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex is beneficial for being a complex of a Lewis acid and base that dissociates at high temperature to produce a 
Regarding claim 7, Sakane teaches that the curable resin composition comprises an alicyclic epoxy compound [0014], wherein the alicyclic epoxy compound is a compound having at least one or more aliphatic ring (alicyclic) structures and one or more epoxy groups in the molecule (in one molecule) [0043], which reads on the limitation wherein the aliphatic epoxy resin is a hydrophobic resin as claimed because claim 7 does not limit the extent, degree, or level of hydrophobicity of the aliphatic epoxy resin, and the specification of the instant application does not define the term hydrophobic, which means that a aliphatic epoxy resin with any extent, degree, or level of hydrophobicity would read on a hydrophobic resin as claimed.
Regarding claim 8, Sakane teaches that the curable resin composition comprises an alicyclic epoxy compound [0014], wherein the alicyclic epoxy compound is a compound having at least one or more aliphatic ring (alicyclic) structures and one or 
Regarding claim 10, Sakane teaches a cured product obtained by curing a curable resin composition comprising an alicyclic epoxy compound and a cationic curing agent [0014]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Sakane’s boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex and Sakane’s hexafluoroantimonate salt as Sakane’s cationic curing agent. Sakane teaches that the cationic curing agent is a compound having the function of allowing the curing reaction of a cationically polymerizable compound, particularly the alicyclic epoxy compound, to proceed [0065], that the boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex is a complex of a Lewis acid and base that dissociates at high temperature to produce a Lewis acid [0067], that the hexafluoroantimonate salt is a cationic catalyst that generates a cationic species by ultraviolet irradiation [0070], and that the cationic curing agent and cationic catalyst generate a cationic species by being subjected to ultraviolet irradiation or heat treatment to initiate polymerization [0065], which reads on the limitation wherein the epoxy resin composition is a homopolymerized epoxy resin composition as claimed.
Regarding claim 12, the limitation wherein the epoxy resin composition comprises utilization in at least one of: in medium and/or high-voltage insulations for outdoor environments, support insulators, current and voltage transformers and sensors, bushings, as impregnating resins, for outdoor insulators associated with high-3 amine complex may be present in an amount of about 2 phr in the epoxy composition used in embodiments described herein [0036], that he blocked super acids may be present between about 0.5 phr and about 5 phr in the epoxy composition used in embodiments described herein regarding desired properties of cracking at low temperatures [0036], that the epoxy resin composition as 
Regarding claim 13, the Office recognizes that all of the claimed physical properties are not positively taught by Sakane, namely wherein the epoxy resin composition passes an inclined tracking and erosion test according to standard IEC 60587, class 1A3.5 at 3.5 Kv AND 4.5 Kv. However, Sakane renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claim 1 as explained above. Furthermore, the instant application recites that the anhydride-free epoxy resin compositions used in embodiments described herein withstand the mechanical and electrical requirements for electrical outdoor applications such as tracking and erosion tests and cracking at low temperatures without using anhydrides [0017], that for desired tracking and erosion properties (which will be explained in detail below), the amount of BX3 amine complex may be between about 1.5 phr and about 2 phr [0036], that the amount of blocked super acid may be between about 0.5 phr and about 5 phr for desired tracking and erosion properties [0036], that the epoxy resin composition as described in embodiments 
Regarding claim 14, the Office recognizes that all of the claimed physical properties are not positively taught by Sakane, namely wherein the epoxy resin composition withstands temperatures at a minimum -40°C without cracking. However, Sakane renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claim 1 as explained above. Furthermore, the instant application recites that the present invention provides the use of an epoxy resin composition which shows cracking resistance [0015], that the anhydride-free epoxy resin compositions used in embodiments described herein .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakane (WO 2014/061648 A1, US 2015/0232620 A1 is English language equivalent and is used for citation) as applied to claim 1, and further in view of Schaal et al. (US 2009/0186975 A1).

Sakane does not teach that the aliphatic epoxy resin is based on a diglycidyl ester of hexahydrophthalic acid. However, Schaal teaches hexahydro-o-phthalic acid-bis-glycidyl ester that is a cycloaliphatic epoxy resin [0047] that is an epoxy resin [0044] that is present in an epoxy resin composition [0010] that optionally further comprises an accelerant [0054] that is a complex of a tertiary amine with boron trichloride or boron trifluoride [0055], wherein the epoxy resin composition is used to prepare electrical insulations comprising a hardened product of the epoxy resin composition [0005]. Sakane and Schaal are analogous art because both references are in the same field of endeavor of an electrical insulation comprising an epoxy resin composition, the epoxy resin composition comprising an aliphatic epoxy resin, a catalyst system, the catalyst system optionally comprising a BX3 amine complex, the “X” in BX3 standing for a halogenide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Schaal’s hexahydro-o-phthalic acid-bis-glycidyl ester to substitute for a fraction of Sakane’s alicyclic epoxy compound, which would read on the limitation wherein the aliphatic epoxy resin is based on a diglycidyl ester of hexahydrophthalic acid as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curability of Sakane’s curable resin composition because Sakane teaches that the curable resin .

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that claims 1, 3-4, 6-8, 10, and 12-14 are definite in view of the amendments to these claims (p. 6), claims 1, 3-4, 6-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is because claim 1 recites the limitation “the outdoor application and epoxy resin composition comprising utilization in a temperature range not below -40°C and not above +70°C, a humidity up .
In response to the applicant’s argument that Sakane fails to disclose or suggest an aliphatic epoxy resin because no aliphatic epoxy resin is described in the paragraphs [0008], [0043] to [0057] of Sakane, and the alicyclic epoxy compound of Sakane is not an aliphatic epoxy resin (p. 7), Sakane teaches that their curable resin composition comprises an alicyclic epoxy compound [0014], wherein the alicyclic epoxy compound is a compound having at least one or more aliphatic ring (alicyclic) structures and one or more epoxy groups in the molecule (in one molecule) [0043]. The specification of the 
In response to the applicant’s argument that one of ordinary skill in the aft, which the Office action does not define, after reviewing Sakane would not have found it obvious to optimize Sakane to have a catalyst system present in a content of 0.5 – 5 phr because none of the 16 examples of curable resin compositions of Sakane disclose a catalyst system present in a content of 0.5 – 5 phr in the epoxy resin composition and the aliphatic epoxy resin is curable with the catalyst system present, where the catalyst system comprises a BX3 amine complex and a blocked super acid, the “X” in BX3 standing for a halogenide, the amount of at least one of the BX3 amine complex and the blocked super acid based on a specified application of the epoxy resin composition (p. 7), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by weight of Sakane’s cationic curing agent based on 100 parts by weight of Sakane’s curable resin composition to be from 0.5 to 5 parts by weight based on 100 parts by weight of Sakane’s curable resin composition. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing heat resistance, light resistance, and transparency of a cured product of Sakane’s curable resin composition because Sakane teaches that the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy 
In response to the applicant’s argument that to hold otherwise would be using the claimed recitations of the present application as roadmap to indicate what one of ordinary skill in the art would find obvious and that the Office appears to be using impermissible hindsight in the rejection of the independent claims (p. 7), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Office’s judgment on obviousness takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made because it takes into account only the teachings of Sakane.
In response to the applicant’s argument that Sakane fails to suggest the claimed content (p. 7), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by weight of Sakane’s cationic curing agent based on 100 parts by weight of Sakane’s curable resin composition to be from 0.5 to 5 parts by weight based on 100 parts by weight of Sakane’s curable resin composition, which would read on the limitation wherein the catalyst system is present in a content of 0.5 - 5 phr in the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing heat resistance, light resistance, and transparency of a cured product of Sakane’s curable resin composition because Sakane teaches that the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy group contained in the curable resin composition, 1 to 40 parts by weight of a radical polymerizable compound based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in the curable epoxy resin composition, and 0.01 to 15 parts by weight of the cationic curing agent [0014], and that by using the cationic curing agent within the above range, a cured product having excellent heat .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767